Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This office action is based on the applications’ amendments filed on 06/24/2021, which claims 1-18 have been presented for examination. 

Status of Claims
2.	Applicant’s amendment dated June 24th, 2021 responding to the Office Action March 24th, 2021 provided in the rejection of claims 1-18.
3.	 Claims 1 and 13 have been amended.
4.	Claims 1-18 are pending in the application, of which claims 1 and 13 are in independent form and which have been fully considered by the examiner.

 Response to Amendments/Arguments
5. (A) Regarding drawing objection: Drawing objection raised in the previous office action are withdrawn in view of applicants’ amendment. 
(B) Regarding claim objection: Claim objections raised in the previous office action are withdrawn in view of applicants’ amendment.
(C) Regarding 112(b) rejection: 112(b) rejection raised in the previous office action are withdrawn in view of applicants’ amendment.

(E) Regarding art rejection:  Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection.  Please refer Juraj Kubelka (The Road to Live programming: Insights From the Practice, 2018).

Examiner Notes
6.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


7.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites "A system for conducting user interface (UI) software component testing without reciting sufficient hardware support (note: a browser, a code editor, in light of [0009], are interpreted as software components), thus the " A system for conducting user interface (UI) software component testing “is interpreted as covering software list per se (non-statutory subject matter). 
Claims 2-12 are also rejected because they do not provide any remedy for the deficiency suffered by Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 7-11, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zazo et al. (US Pub. No. 2020/0133829 A1 –art of record -- herein after Zazo) in view of Raviv et al. (US Pub. No. 2019/0227911 A1—art of record – herein after Raviv) and in view of Juraj Kubelka (The Road to Live programming: Insights From the Practice, 2018 – new art made of record – herein after Kubelka).

Regarding claim 1. 
Zazo discloses 
A system for conducting user interface (UI) software component testing (stress testing for the performance evaluation of web-based web applications – See paragraph [0002]), comprising: 
a browser for use in testing a UI software component (With reference to FIG. 1, there is illustrated a performance testing platform 1000 comprising a web application that enables user interaction via a web browser – See paragraph [0027]), where the test of the UI software component is initiated (With reference to FIG. 1, there is illustrated a performance testing platform 1000 comprising a web application that enables user interaction via a web browser – See paragraph [0027]) and a display of the test results are shown to a user in the browser (recorder – See Fig. 1 and start test…and view test results – See Fig. 8 and paragraphs [0098, 0107]); 
a code editor for debugging by the user (Edit Test 1512: Any user with Editor role may be able to edit recorded scripts.  Users may be able to add or delete further steps on a recorded script, as well as add configuration options like data bags, or assertions – See paragraph [0109].  User’s browser, debug server list, debug component canvas – See Fig. 5 and paragraph [0056]), where the code editor receives the test results from the browser (Record Test 1514: Any user of the type Editor may be able to start a test recording.  The input parameters for this use case is the URL of the website they want to start recording from.  After the user has picked and typed the URL of the website, a browser inside its browser pointing to the given URL will and presents the test results to the user for debugging (At step 4, the Web Application 5008 comprising the load testing platform on the user's browser asynchronously polls the database, and populates a list of items based on the entries it finds in the data repository of browsers (waiting in Debug mode) – See paragraphs [0055-0056]); and 
Zazo does not discloses
where the browser and the code editor are simultaneously displayed to the user in a dual screencast window during the UI software testing.
Raviv discloses
where the browser and the code editor are simultaneously displayed to the user in a dual screencast window during the UI software testing (Upon hitting a debug event such as breakpoint, exception or any other event that wakes the debugger, including opening a dump file, the debugger is able to travel to the future as well as the past.  This allows developers to easily alter future execution results by modifying code on the fly and receiving immediate feedback in real time to validate potential bug fixes, i.e. live coding or live programming.  The debugger also provides visual annotations of the code editing window in the form of a heads up display (HUD) that effectively flattens time and space to present the continuum of a method's execution through time – See paragraph [0026].  Retrieving the values of one or more collected variables from the memory delta buffer and displaying the one or more values on a user code editing screen near their expressions corresponding thereto, and displaying one or more numeric values indicating a number of iterations performed for a particular code segment, the one or more numeric values displayed near their corresponding relevant 
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Raviv’s teaching into Zazo’s invention because incorporating Raviv’s teaching would enhance Zazo to enable to display the one or more values on a user code editing screen near their expressions corresponding thereto as suggested by Raviv (paragraph [0034]).
Zazo and Raviv do not disclose
where the code editor initiates debugging while simultaneously referencing the test results shown in the browser.
Kubelka discloses
where the code editor initiates debugging while simultaneously referencing the test results shown in the browser (we divide development tools into two categories: static tools if the main purpose is to present source code (e.g., Source Code and References Browsers); and dynamic tools if the main purpose is to present the state of an application (e.g., Debugger, Playground, Inspector, Test Runner, Profiler). The system browser (222 of 750 development tool windows, or 30%), used to browse and edit code, unsurprisingly goes first: all subjects used it extensively. The errors had to be fixed in source code locations other than where the error occurred. P4 (S11) fixed a few test cases directly in the debugger. Test case assertion failures…debuggers 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Kubelka’s teaching into Zazo’s and Raviv’s inventions because incorporating Kubelka’s teaching would enhance Zazo and Raviv to enable to automatically invoke debugger whenever an error occurs as suggested by Kubelka (page 1092).

Regarding claim 2, the system of Claim 1, 
Zaro discloses
where the browser is a headless browser (These actions may be executed in the headless browser using, for example, GOOGLE.TM.  Chrome Debug Protocol – See paragraph [0036]).

Regarding claim 3, the system of Claim 1, 
Zaro discloses
where the browser is launched through a debugging port (At step 1, load generators 5002 start a browser in headless mode in addition to specifying a Debug Port to be used by each headless browser – See paragraph [0052])

Regarding claim 4, the system of Claim 3, 
Zaro discloses
where the debugging port is remotely located (At step 3, using a remote API, the IP address and Port are added to a Central Data Repository 5006 where this erring browser in Debug Mode is reachable – See paragraphs [0054 and 0057])

Regarding claim 7, the system of Claim 1, 
Raviv discloses
where the code editor is an inline code editor (The source code, once obtained is instrumented via the source code instrumentation module 566 (step 802).  This is achieved by inserting statement or hooks into the source code which call diagnostic functions provided by the debugger – See paragraph [0180]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Raviv’s teaching into Zazo’s invention because incorporating Raviv’s teaching would enhance Zazo to enable to display values near their corresponding relevant code construction locations on the user code editing screen as suggested by Raviv (paragraph [0034]).

Regarding claim 8, the system of Claim 1, 
Zaro disclose 
where the code editor launches a webview prior to testing the UI software component (editor user may be able to access the test repository and may able to start a load test based on the selected test at any time – See paragraph [0098] and Fig. 1).

Regarding claim 9, the system of Claim 8, 

where the browser screencasts the webview of the copy editor for the user (screen cast images sent a stream to user’s browser – See Fig. 2 and paragraph [0037], At step 3, the facade is notified every time a new image is ready on the headless browser and it sends it back to the user's browser where it is painted).

Regarding claim 10, the system of Claim 8, 
Zaro discloses
where the webview shows the testing actions for the UI software component (the user may navigate to their web app using the real web browser 2002 that is embedded in the web application to record an interaction with the application under test – See paragraph [0030]).

Regarding claim 11, the system of Claim 8, 
Zaro discloses
where the webview shows the testing progress for the UI software component (Each script depicts a user's interaction with the application that is being performance tested… the testers can see how quickly or slowly the scripts are progressing through the application and can visually see degradation – See paragraph [0045]).

Regarding claim 13. 
Zazo discloses 
A method for conducting user interface (UI) software component testing (Traditional performance testing systems utilize a protocol recorder to record and play back web applications.  Such systems sniff the traffic that comprises the interaction between the browser (client) and the web server when a user interacts with the application under test.  This traffic is recorded as the output or the recorded script – See paragraph [0009]), comprising: 
parsing code of a UI software component of a designated test file to generate test information at test locations in the code of the UI software component with a code editor (For a load test to be performed, the testers will often find pathways of the application that are to be used for the load test.  For example, in a banking app, 70% of the users check balances, 20% pay bills, 5% transfer money and another 5% make changes to their profiles.  The first thing that end user or tester may do is record the pathways for the above usage scenarios (e.g., login, go through he steps to check balances, and logout). – See paragraph [0028], loading recorder with extensible editing and configuration – See Fig. 1.  Recorder to external data sources like csv files, text files with data or data that is pulled from databases using an application – See paragraphs 0081-0084); 
displaying testing actions with a screencast from the code editor (any user with editor role may be able to edit recorded scripts.  Users may be able to add or delete further steps on a recorded scripts, as well as add configuration options like data bags, or assertions – See paragraphs [0109-0111]); 
launching a browser with a debugging port (load generators 5002 start a browser in headless mode in addition to specifying a Debug Port to be used by each headless browser.  The headless browser plays the script as instructed by the Load Generator 5002 – See paragraphs [0052, 0054 and 0057]); 
launching a webview with the code editor (Record Test 1514: Any user of the type Editor may be able to start a test recording.  The input parameters for this use case is the URL of the website they want to start recording from.  After the user has picked and typed the URL of the website, a browser inside its browser pointing to the given URL will be shown – See paragraphs [0107-0110]); 
displaying the UI software component testing progress to a user with a screencast from the browser of the webview (screen cast image, sent in a stream as Jpegs or Pngs, canvas where user clicks ae recorded an coordinates captured – See Fig. 2); 
launching a debug configuration with the code editor with the test information and attaching to the debugging port of the browser (A headless browser and accompanying Debug Protocol may aid in web page diagnosis and enabling the running of load tests at scale – See paragraph [0042] and Fig. 4 and (paragraphs [0096-0097] and Fig. 8); 
navigating to a test uniform resource locater (URL) with the browser from the parsed test information (The input parameters for this use case is the URL of the website they want to start recording from.  After the user has picked and typed the URL of the website, a browser inside its browser pointing to the given URL will be shown.  This may be achieved by using a Recording navigate naturally inside the recorded web application.  On the user's browser real time data describing the recorded steps may be provided – See paragraph [0110]); 
collecting the test results with the browser (test-result – See Fig. 4); 
presenting the test results in the code editor to a user (View Test Results 1510: Two different subcases similar in nature, but different in presentation, may be used depending on the status of the visualized test – See paragraph [0107]); and
Zazo does not disclose
setting testing breakpoints at various line locations in the code of the UI software component.
Raviv discloses
 setting testing breakpoints at various locations in the code of the UI software component (calling a function when stopped at a breakpoint; displaying the code in assembly; executing instructions step by step (i.e. single stepping); stopping (i.e. breaking) execution due to an event or trap such as a breakpoint; and tracking the values of variables and expressions as execution proceeds – See paragraphs [0151, 0184, 0186]). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Raviv’s teaching into Zazo’s invention because incorporating Raviv’s teaching would enhance Zazo to enable to track the values of variables and expression as execution proceeds as suggested by Raviv (paragraph [0151]).

Initiating debugging with the code editor while simultaneously referencing the test results shown in the browser.
Kubelka discloses
Initiating debugging with the code editor while simultaneously referencing the test results shown in the browser (we divide development tools into two categories: static tools if the main purpose is to present source code (e.g., Source Code and References Browsers); and dynamic tools if the main purpose is to present the state of an application (e.g., Debugger, Playground, Inspector, Test Runner, Profiler). The system browser (222 of 750 development tool windows, or 30%), used to browse and edit code, unsurprisingly goes first: all subjects used it extensively. The errors had to be fixed in source code locations other than where the error occurred. P4 (S11) fixed a few test cases directly in the debugger. Test case assertion failures…debuggers invoked on the breakpoint.  Debugger is automatically invoked whenever an error occurs – See pages 1092 -1095).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Kubelka’s teaching into Zazo’s and Raviv’s inventions because incorporating Kubelka’s teaching would enhance Zazo and Raviv to enable to automatically invoke debugger whenever an error occurs as suggested by Kubelka (page 1092).

Regarding claim 14, recites the same limitations as rejected claim 2 above. 
Regarding claim 15, recites the same limitations as rejected claim 4 above. 
Regarding claim 17, recites the same limitations as rejected claim 7 above. 

9.	Claims 5-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zazo and Raviv and Kubelka as applied to claims 1 and 13 respectively above, and further in view of Mihalcea et al. (US Pub. No. 2017/0277664 A1 –art of record -- herein after Mihalcea).

Regarding claim 5, the system of Claim 1,
Mihalcea discloses 
where the code editor utilizes an application programming interface (API) (FIG. 9 shows a block diagram of code editor 104 interfaced with graphics display enabling engine 106 via an extensibility interface 902 of code editor 104, according to an example embodiment.  For example, extensibility interface 902 may provide an interface (e.g., an application programming interface (API), etc.) that enables graphics display enabling engine 106 to interface with code editor 104 as an add-on, plug-in, or in any other manner – See paragraph [0044] and Fig. 9).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Mihalcea’s teaching into Zazo’s and Raviv’s and Kubelka’s inventions because incorporating Mihalcea’s teaching would enhance Zazo and Raviv and Kubelka to provide an interface (e.g., an application programming interface (API), etc.) that enables graphics display enabling engine 106 to interface with code editor 104 as an add-on, plug-in, or in any other manner as suggested by Mihalcea (paragraph [0044]).

Regarding claim 6, the system of Claim 5,  
Mihalcea discloses 
where the API is extensible (Fig. 9 and paragraph [0044]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Mihalcea’s teaching into Zazo’s and Raviv’s and Kubelka’s inventions because incorporating Mihalcea’s teaching would enhance Zazo and Raviv and Kubelka to provide an interface (e.g., an application programming interface (API), etc.) that enables graphics display enabling engine 106 to interface with code editor 104 as an add-on, plug-in, or in any other manner as suggested by Mihalcea (paragraph [0044]).

Regarding claim 16, recites the same limitations as rejected claims 5-6 above. 

10.	Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zazo and Raviv and Kubelka as applied to claims 8 and 13 respectively above, and further in view of Ding et al. (US Pub. No. 2019/0303116 A1 –art of record -- herein after Ding).

Regarding claim 12, the system of Claim 8, 
Ding discloses 
where the webview shows the testing results at the testing break points for the UI software component (The method may include executing a sub-portion of the 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ding’s teaching into Zazo’s and Raviv’s and Kubelka inventions because incorporating Ding’s teaching would enhance Zazo and Raviv and Kubelka to enable to display a result of the executed code sub-portion up to the breakpoint on datasets in an analysis window, as suggested by Ding (Abstract).
Regarding claim 18, recites the same limitations as rejected claim 12 above. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dunne et al. (US Pub. No. 2018/0173390 A1) discloses integrating web content generated by a content management system (CMS) with dynamic content generated by a content development system include an API handler of the CMS configured to communicate an action received from a remote computing device to a web part, where the web part interfaces with both the CMS and a web application framework to coordinate response to the action and to inject information regarding the dynamic content into the web content for use by the remote computing device– See Abstract and specification for more details.
Callahan et al. (US Pub. No. 2017/0337041 A1) discloses current software development environments often have an editor, a compiler, debugger, and builder for use in software development.  This functionality is incorporated into a single software 
Udvuleanu (US Pub. No. 2017/0075792 A1) discloses Existing software development tools for editing, compiling, and debugging software typically include analysis tools for viewing information about a program's execution.  Tracing is a known technique for providing such analysis, and involves recording information during program execution to generate a trace log that can be analyzed to provide an indication of the application progress during execution– See paragraph [0004] and specification for more details.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.